McGivern, J. (concurring and dissenting in part).
I would go further than the majority and affirm the holding of the Trial Justice to the effect that the defendant Socony Mobil Oil Company, Inc. is also liable. Mobil was no stranger to conditions on the premises. Mobil had a history of past repairs. It knew of the dangerously volatile properties of gas, had ample notice of the defective condition of the pipe, and in the present crisis indicated it would remedy the defect and did in fact set in motion partial performance. By so doing, I think it a fair conclusion the garage was reasonably led to believe Mobil would take care of an inherently dangerous condition, the potential harm of which was patent. But its steps were abortive. Its failure to follow through was a concurrent act of negligence. In my view, the garage owner, and indeed the public, were within the range of apprehension of Mobil’s concurrent negligence, and the Trial Justice’s decision that Mobil was responsible was correct and should not be disturbed.
McNally and Stetjer, JJ., concur with Markbwich, J.; McGrvERsr, J., dissents in part and concurs in part, in opinion in which Capozzoli, J. P., concurs.
Judgment in favor of plaintiff against defendant Mobil for $13,211.97 and in favor of defendant garage operator dismissing the complaint reversed, on the law and on the facts, and judgment directed in favor of defendant Mobil dismissing the complaint and in favor of defendant Mobil dismissing the cross claim against defendant Mobil by defendant garage operator, with one bill of $50 costs and disbursements to defendant Mobil against both plaintiff and defendant garage operator, and the *317cause remanded for assessment of damages only, as to defendant garage operator, iSixty East 88th Street Corp., unless defendant garage operator shall stipulate as to the appropriate amount of damage, judgment upon such assessment to he with costs, and to include costs and disbursements of this appeal. Settle .order on notice.